Citation Nr: 0726392	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-35 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable disability rating for 
nummular eczema. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1999 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO).  The claims folder is in the 
jurisdiction of the VA Regional Office in Chicago, Illinois.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran contends that an initial compensable evaluation 
is warranted for nummular eczema.  In his substantive appeal, 
VA Form 9, the veteran seems to be alleging that he has 
received ongoing treatment for his skin condition.  
Specifically, the veteran claims that his skin condition 
covers more than half of his body, and that he has a current 
prescription for Erythromycin.  VA treatment records in July 
2003 show treatment for the veteran's skin disorder.  The RO 
should, with the assistance of the veteran, attempt to obtain 
all medical treatment records relevant to the veteran's 
nummular eczema that are not already in the claims folder.

The Board notes that the RO scheduled the veteran for a VA 
examination in December 2003, and that the veteran failed to 
appear for the examination.  However, because the veteran 
alleged that he has received ongoing treatment, a VA 
dermatologic examination should be scheduled to assess the 
current nature of the veteran's service-connected nummular 
eczema.  

The RO should attempt to obtain any current treatment records 
for the veteran's nummular eczema and schedule the veteran 
for a VA dermatologic examination.  Accordingly, the case is 
remanded for the following actions:

1.  The RO must contact the veteran to 
provide him an opportunity to identify all VA 
and non-VA medical providers who have treated 
him for his service-connected nummular eczema 
since August 2003.  The RO must then attempt 
to obtain copies of the related medical 
records that are not already in the claims 
folder.  All attempts to secure this evidence 
must be documented in the claims file by the 
RO.  If, after making reasonable efforts to 
obtain the named records, the RO is unable to 
secure same, the RO must notify the veteran 
and his representative and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity to 
respond. 

2.  Thereafter, the veteran must be afforded 
a VA dermatologic examination to determine 
the severity of his nummular eczema.  The 
claims folder must be made available to the 
examiner to review in conjunction with the 
examination.  The examiner must describe all 
symptomatology of the veteran's service-
connected skin condition.  Specifically, the 
examiner must state the percentage of the 
veteran's body that is affected by his 
service-connected skin condition, whether the 
affected area(s) is (are) exposed, and if so 
by how much, and whether the veteran's 
service-connected skin condition is or has 
been treated with topical or systemic 
therapies, such as corticosteroids or other 
immunosuppressive drugs, and to what extent 
time period in the last 12 months.  A 
complete rationale for any opinions and 
conclusions expressed must be included in the 
examination report.  The report prepared must 
be typed.

3.  The RO must notify the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has been 
completed, the RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.  The RO must then review and re-adjudicate 
the veteran's claim for entitlement to an 
initial compensable disability evaluation for 
nummular eczema.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.  The appeal 
must then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



